Appeal from an or*1308der of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered March 29, 2011 in a personal injury action. The order granted the motion of defendants to preclude the testimony of Guy A. Bax at trial.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Centra, J.B, Garni, Bindley, Sconiers and Martoche, JJ.